Citation Nr: 1504773	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-12 184	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of $652.00 in disability compensation benefits.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Committee on Waivers and Compromises (COWC) at the RO in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran was granted service connection for a left knee medial meniscus tear (left knee disability) rated as 20 percent disabling, effective November 4, 2005.

2.  The Veteran was incarcerated for a felony conviction on February [redacted], 2010.  

3.  VA was not informed of the details of the Veteran's incarceration until September [redacted], 2010, when an inquiry response was received from Yazoo City Federal Correctional Institute (Yazoo).

4.  Subsequent to the Veteran's incarceration, an unrelated July 2010 rating decision decreased the Veteran's left knee disability rating to zero percent, effective October 1, 2010; thereafter an August 2010 rating decision restored the Veteran's left knee disability to a 20 percent disabling, effective September [redacted], 2010.  

5.  From April [redacted], 2010 until September [redacted], 2010, the Veteran received full compensation benefits for his service-connected left knee medial meniscus tear, which resulted in an overpayment of $652.00.

6.  Recovery of the overpayment would not be against equity and good conscience.


CONCLUSION OF LAW

The Veteran is not entitled to waiver of recovery of the overpayment.  38 U.S.C.A. §§ 1114, 5302, 5313 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.660(a), 3.665, (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist contained in the VCAA are not applicable to cases involving the waiver of recovery of overpayment claims because the notice and duty to assist requirements are found in Chapter 53 rather than Chapter 51 of Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Thus, further discussion of the VCAA is not required.

Validity of the Debt

The Board must initially determine whether the overpayment was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Veteran has not challenged the validity of the debt.  Rather he asserts that he is entitled to a waiver of recovery of the overpayment.  The facts of the case are undisputed; the Veteran was convicted of a felony and sentenced to a 180-month period of incarceration that began on February [redacted], 2010.  

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect the entitlement to receive, or the rate of, the benefit being paid have changed.  38 C.F.R. § 3.660(a)(1). (2014).
A Veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and is rated 20 percent or more disabled shall be paid compensation at the rate of compensation payable under 38 U.S.C.A. § 1114(a) beginning on the 61st day of incarceration.  38 U.S.C.A. §§ 1114, 5313 (West 2014); 38 C.F.R. § 3.665 (2014).  

When the Veteran received his notice of the award of service connection for left knee medial meniscus tear in June 2006, and notice of the denial of his increased rating claim in May 2007, the Veteran was provided a VA Form 21-8764.  This form indicates VA should be notified of any change in condition affecting the right to continued payments and provided information so the Veteran could notify VA of a change of address.  It also indicated that benefits would be reduced upon incarceration in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony.  Although a copy of the form is not associated with the Veteran's claim file, the Board finds that the presumption of regularity is not rebutted and that the Veteran received this notice.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926).)

A September 13, 2010 inquiry response from Yazoo noted that the Veteran was convicted of a felony crime on December [redacted], 2009 and was incarcerated on February [redacted], 2010 for a period of 180 months.  

From April [redacted], 2010 to September [redacted], 2010, the Veteran received his full 20 percent award for his disability.  Thus, an overpayment of $652.00 was created because the Veteran received compensation that he was not entitled to pursuant to 38 C.F.R. § 3.665 (2014).

Based on the evidence, the Board finds that a valid debt or overpayment occurred and VA was entitled to seek recovery of the amount in question.  After reviewing the available evidence, the Board finds that the overpayment in this case was not created solely due to VA administrative error, and therefore, the debt was properly created.





Waiver

For a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b) (2014).  
As a preliminary matter, there is no issue of timeliness in this case as the request for a waiver was received within 180 days following the date of notice of indebtedness.  

If a timely request is made, recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2014).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debtor; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965(a) (2014); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).
As the Veteran eventually notified VA that he was incarcerated, the Board finds that the record does not suggest fraud, misrepresentation, or bad faith.  Thus, the Board finds that waiver is not precluded.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b) (2014).  

Nevertheless, after reviewing all the evidence of record, the Board finds that repayment of the indebtedness would not violate principles of equity and good conscience.

With regard to the fault of the debtor, the Veteran was convicted of a felony crime on December [redacted], 2009, and was incarcerated on February [redacted], 2010.  On April 23, 2010, VA received a call from the Veteran's father stating that the Veteran was incarcerated at Yazoo.  Shortly thereafter, on May 5, 2010, VA sent an inquiry letter to the correctional facility to ascertain when the Veteran had been incarcerated and if it was for a felony.  On May 20, 2010, VA received a correspondence from the Veteran's representative indicating that the Veteran had been incarcerated and acknowledging that the Veteran's benefits would be reduced.  The letter did not indicate the date the Veteran had been incarcerated or for what crime.  On September 13, 2010, VA received notice from Yazoo indicating that the Veteran had been incarcerated on February [redacted], 2010, for a felony.  The Veteran knew, or should have known that it was his duty to notify VA of any changes that could affect his compensation benefits.  Had the Veteran timely notified VA of his incarceration, an overpayment would not have been created.  Thus, the Board finds that the Veteran contributed to the creation of the debt.   

With regard to the second factor, balancing fault between VA and the debtor, as noted above the Veteran was incarcerated on February [redacted], 2010.  It was not until a phone call from the Veteran's father, on April 23, 2010, that VA received information suggesting the Veteran was incarcerated.  VA requested information from the correctional institute where the Veteran's father stated the Veteran had been incarcerated.  A response with the details necessary to adjust the Veteran's compensation benefits was not received until September 13, 2010.  

By way of a procedural side note, an unrelated July 2010 rating decision decreased the Veteran's left knee disability rating to zero percent disabling, effective October 1, 2010, on the basis that the Veteran had failed to report to a scheduled review examination.  Thereafter, the Veteran filed a Notice of Disagreement with the July 2010 rating decision, and an August 2012 rating decision restored the Veteran's 20 percent disability rating, effective October 1, 2010.  

The Veteran's benefits were stopped, albeit in conjunction with another matter, effective October 1, 2010, which ceased further overpayment to the Veteran.  The Board finds that VA acted in a timely manner to solicit information regarding the Veteran's incarceration and adjust the Veteran's benefits to prevent further overpayment.  

The Board acknowledges the Veteran's assertion that due to stresses of the legal process and his incarceration, he notified VA of his incarceration in a timely manner, and therefore the fault should be jointly held between the VA, the Veteran, and the legal system.  As noted above, the Board finds that VA acted promptly once it became aware of the overpayment and was not at fault for the creation of the debt.  Moreover, the Veteran was convicted on December [redacted], 2009.  Therefore, he had over four months to inform VA of his incarceration date and felon status prior to the creation of any overpayment on April [redacted], 2010.  Therefore, notwithstanding the circumstances of his incarceration, the Board finds that the fault in the creation of the overpayment lies solely with the Veteran. 

With respect to the third factor, financial hardship, the November 2012 VA Form 8, indicates that the debt stemming from the overpayment was already collected when the August 2012 rating decision restored the Veteran's 20 percent rating, effective September [redacted], 2010.  Although the Veteran asserts that he would suffer undue hardship if the debt were collected, as noted above, the debt has already been collected in full from withholdings from his August 2010 compensation award.  Moreover, there is no evidence that the completed recovery of the overpayment deprived the Veteran of basic necessities.  Specifically, the Veteran is incarcerated and on his VA Form 9, he acknowledged that the correctional facility provided him three meals per day, outer garments, and housing.  While the Veteran has asserted that he is required to pay for certain incidental expenses, such as snacks, hygiene items, and extra clothing, the Board finds that there is no credible evidence of undue financial hardship presented by recoupment of this debt.
The fourth factor, whether recovery of the overpayment would defeat the purpose for which the benefits were intended, also fails to support the waiver of overpayment in this case.  Under VA regulations, the Veteran was not entitled to full compensation benefits due to his incarceration for a felony for a period more than 60 days.  Thus, the recovery of the overpayment created by the Veteran's failure to inform VA of his felony conviction and incarceration would not defeat the purpose of the VA disability compensation program.

With regard to the fifth factor, whether a waiver of overpayment would cause "unjust enrichment," the Board must contemplate whether failure to make restitution would result in unfair gain.  Here, the Veteran clearly received disability compensation payments that he was not entitled to receive.  The Board finds that he would be unjustly enriched by waiver of the overpayment.

The sixth factor to be considered is whether reliance on VA benefits resulted in relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed that he relinquished any right or incurred any legal obligation, or that he relied upon VA to his detriment, nor is there any evidence of such.  Thus, this sixth factor does not support the Veteran's request for a waiver of overpayment.

The Board's inquiry is not necessarily limited to the six factors discussed above.  However, nothing in the record suggests any other reason for waiver of the charged indebtedness, and the Veteran has pointed to none.

The facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits would be against equity and good conscience.  The overpayment was the fault of the Veteran rather than VA, deprivation of basic necessities did not result from the collection of the debt, and allowing the Veteran to retain the $652.00 overpayment would constitute unjust enrichment.  In addition, recovery of the overpayment would not defeat the purpose for which the benefits are intended and the Veteran did not relinquish a valuable right or incurred a legal obligation in reliance on his VA benefits.  

As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to a waiver of recovery of an overpayment of $652.00 in disability compensation benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


